19 N.Y.2d 644 (1967)
Dalrymple Gravel & Contracting Co., Inc., Respondent,
v.
State of New York, Appellant. (Claim No. 38594.)
Court of Appeals of the State of New York.
Argued January 16, 1967.
Decided February 14, 1967.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for appellant.
Alex T. LaBrecque for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, with costs, in a memorandum. In Buffalo Elec. Co. v. State of New York (14 N Y 2d 453 [1964]) and Brandt Corp. v. City of New York (14 N Y 2d 217, 220 [1964]) we held that when a claimant accepted final payment from the State or city pursuant to its contract "it could not thereafter assert claims for additional sums which it had attempted to reserve" upon acceptance. This in no way conflicts with our holding in this case where the only issue is whether any valid acceptance was made. We conclude that there was sufficient evidence to support the affirmed finding below that no acceptance was ever effected.